—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered October 19, 1998, convicting him of criminal sale of a controlled substance near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the Sandoval ruling was proper in light of the defendant’s extensive criminal history (see, People v Sandoval, 34 NY2d 371; People v Walker, 83 NY2d 455; People v Mattiace, 77 NY2d 269; People v McClam, 225 AD2d 799).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Altman, J. P., Friedmann, Krausman and Smith, JJ., concur.